PD-0484-15
                         PD-0484-15                      COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 4/30/2015 6:58:25 PM
                                                           Accepted 5/1/2015 11:44:54 AM
                 In the Court of Criminal Appeals of   Texas               ABEL ACOSTA
                                                                                   CLERK
                             Cause No._________

May 1, 2015
                           on Direct Appeal from

                         In the Court of Appeals
                   for the Thirteenth District of Texas
                       COA Cause No: 13-13-00190-CR

                Albert Rodriguez Medellin v. State of Texas
                        Trail Cause No. CR-2011-196
                       From the 207th District Court
                           of Comal County, Texas

     Appellant’s First Motion for Extension of Time to File
               Petition for Discretionary Review.

    TO THE HONORABLE PRESIDING JUDGE AND ASSOCIATE JUDGES
    OF THE COURT OF CRIMINAL APPEALS OF TEXAS:

              Appellant presents this First Motion for Extension

    of Time of Thirty Additional Days to File the Petition

    for Discretionary Review as follows:

              1. The Court of Appeals for the Thirteenth Judicial

    District       of   Texas   affirmed   the   conviction    of     the

    Appellant on April 2, 2015.

              2. The Petition for Discretionary Review is due to

    be filed by May 4, 2015.

              3. Appellant seeks an extension of 30 days, from

    the present deadline of May 4, 2015 to a new deadline

                                      1
of Wednesday, June 3, 2015, to file a Petition for

Discretionary Review.

    4.    No other extensions of time have been sought or

granted for a Petition of Discretionary Review in this

case.

    5.      The Court of Criminal Appeals of Texas may

extend the time to file a Petition for Discretionary

Review.

          “After the filing and denial of Foster's motion
          for rehearing, Foster, after obtaining an
          extension of time from the Court of Criminal
          Appeals,   timely   filed    a   petition   for
          discretionary review on December 1, 2009. See
          Tex.R.App. P. 50.” Foster, v. State,320 S.W. 3d
          635 (Tex.Crim.App.2010)

    8. The grounds for this request are that the family

is trying to gather the funds in order to hire counsel

to file a Petition for Discretionary Review on behalf

of the Appellant.


            Conclusion and request for relief




                            2
     The Court of Criminal Appeals of Texas should

extend the time to file the Petition for Discretionary

Review from May 4, 2015 until June 3, 2015.


                           LAW OFFICE OF LARRY WARNER
                           RESPECTFULLY SUBMITTED
                           April 30, 2015

                     By:
                           /s/Larry Warner
                           Larry Warner,
                           Counsel for Appellant
                           3109 Banyan Circle
                           Harlingen, Texas 78550
                           Phone(956)230-0361
                           Fax(866)408-1968
                           Office@larrywarner.com
                           Texas Bar#20871500;USDC,SDTX
                           1230; Board Certified,
                           Criminal Law,Texas Board of
                           Legal Specialization(1983)




                            3
       In the Court of Criminal Appeals of Texas
                   Cause No._________

                 on Direct Appeal from

               In the Court of Appeals
         for the Thirteenth District of Texas
             COA Cause No: 13-13-00190-CR

      Albert Rodriguez Medellin v. State of Texas
              Trail Cause No. CR-2011-196
             From the 207th District Court
                 of Comal County, Texas

                CERTIFICATE OF SERVICE

     I emailed and faxed a copy of the Appellant’s
First Motion for Extension of Time of Thirty Additional
Days to File a Petition for Discretionary Review, the
document to which this certificate is attached, to:
Honorable Jennifer Tharp, Criminal District Attorney of
Comal County, Texas 150 North Seguin Avenue, Suite 307,
New Braunfels, Texas 78130 Fax: 830-620-5599 and
Email:contact7@co.comal.tx.us I emailed and faxed it on
April 30, 2015.
                         LAW OFFICE OF LARRY WARNER
                          RESPECTFULLY SUBMITTED
                     By:
                          /s/Larry Warner
                          Larry Warner,
                          Counsel for Appellant




                           4